

116 HR 4069 IH: Modern Worker Empowerment Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4069IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Stefanik (for herself, Mr. Byrne, and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to harmonize the definition of employee with the
			 common law.
	
 1.Short titleThis Act may be cited as the Modern Worker Empowerment Act. 2.Amendments to the Fair Labor Standards Act of 1938 to harmonize the definition of employee (a)Definition of employeeSection 3(e)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(1)) is amended by inserting before the period the following: , as determined under the usual common law rules (as applied for purposes of section 3121(d) of the Internal Revenue Code of 1986).
 (b)Definition of employSection 3(g) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(g)) is amended by inserting an employee after permit. 